1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ______________

 3 Filing Date: January 23, 2018

 4 A-1-CA-34709

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 GAVINO LUNA,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
11 Daniel Viramontes, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   Jane A. Bernstein, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 Bennett J. Baur, Chief Public Defender
18 Kimberly Chavez Cook, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant
 1                                       OPINION

 2 HANISEE, Judge.

 3   {1}   The formal opinion filed in this case on December 13, 2017, is hereby

 4 withdrawn, and this opinion is substituted in its place.

 5   {2}   Defendant Gavino Luna was convicted by a jury of (1) criminal sexual contact

 6 of a minor (Child under 13) (CSCM) in the third degree, (2) intimidation of a witness,

 7 (3) unlawful exhibition of motion pictures to a minor, and (4) contributing to the

 8 delinquency of a minor (CDM) for forcing a minor to “engage in sexual acts and

 9 watch pornographic movies[.]” He was sentenced to eleven-and-one-half years’

10 incarceration, less one day, to be followed by parole for five years to life. Defendant

11 appeals his convictions, challenging: (1) his right to be free from double jeopardy, (2)

12 the adequacy of two jury instructions given, (3) the sufficiency of the evidence

13 supporting his convictions, (4) the admission of certain lay testimony, and (5) the

14 admission of specific expert testimony. We affirm in part, reverse in part, and remand

15 for further proceedings.

16 BACKGROUND

17   {3}   Defendant’s convictions stem from events that occurred the afternoon of May

18 3, 2013, when Defendant was looking after J.C. (Child), a nine-year-old boy, and

19 Child’s twelve-year-old sister because Child’s mother was hospitalized. Defendant
 1 lived with Child’s grandmother. According to Child, Defendant showed Child “ugly”

 2 movies that showed photographs of women “showing themselves.” Child could not

 3 recall details of the movie, such as what the women in the movie were doing, but he

 4 explained that the women in the movie were wearing “red” clothes “like . . . you wear

 5 outside” and that they kept their clothing on. There were no other people in the

 6 pictures with the women. Child did not like the movies because he found them “very

 7 ugly” because they “showed . . . all of [the] parts . . . of the women.” Child did not

 8 want to look at the photos and movies and tried to leave the room but was not

 9 allowed; Child thought that if he ran, Defendant would get mad.

10   {4}   Child also testified that at one point, Defendant pulled down Defendant’s

11 shorts and showed Child his “parts,” which Child explained meant Defendant’s penis.

12 Child could not recall whether Defendant made Child touch any of Defendant’s

13 “parts,” but he remembered that Defendant touched Child’s penis two times: once

14 with his hand, and once with his mouth. The contact occurred over Child’s clothing

15 and was not skin-to-skin. This made Child feel “very bad[].”

16   {5}   Defendant told Child not to tell anyone and that he would take Child far away

17 and leave Child there if Child told anyone. Child was afraid of Defendant and

18 approximately one week after the incident told his mother what happened. Child’s

19 mother contacted the Deming, New Mexico Police Department, and Defendant was


                                             2
 1 subsequently charged with and tried for criminal sexual penetration of a minor

 2 (CSPM) in the first degree, CSCM, intimidation of a witness, CDM, and unlawful

 3 exhibition of motion pictures to a minor. The district court granted Defendant’s

 4 motion for a directed verdict on the CSPM charge based on a lack of sufficient

 5 evidence to support the charge but allowed all other counts to go to the jury. The jury

 6 convicted Defendant on all submitted counts, after which the district court entered

 7 judgment and sentenced Defendant. This appeal followed.

 8 DISCUSSION

 9   {6}   Defendant makes the following challenges on appeal: (1) Defendant’s

10 convictions for CSCM, unlawful exhibition, and CDM violate his Fifth Amendment

11 right to be free from double jeopardy; (2) the district court fundamentally erred in

12 instructing the jury as to the elements of unlawful exhibition of motion pictures to a

13 minor and CSCM; (3) there was insufficient evidence to support Defendant’s

14 convictions for unlawful exhibition of motion pictures, CDM, and intimidation of a

15 witness; (4) the district court committed plain error in admitting the lay testimony of

16 Detective Sergio Lara, the investigating officer, who testified that he recovered a

17 “pornographic” video from Defendant’s house; and (5) the district court committed

18 plain error in admitting the expert testimony of Sylvia Aldaz-Osborn, a forensic




                                              3
 1 interviewer who was allowed to watch and comment on Child’s videotaped

 2 deposition when it was shown to the jury during trial. We address each issue in turn.

 3 I.      Whether Defendant’s Convictions for CDM, CSCM, and Unlawful
 4         Exhibition of Motion Pictures to a Minor Violate His Right to Be Free
 5         From Double Jeopardy

 6   {7}   Defendant contends that the sentence imposed by the district court violates his

 7 Fifth Amendment right to be free from double jeopardy because the conduct

 8 underlying his CDM conviction is identical to that used as the basis for his CSCM

 9 and unlawful exhibition of motion pictures convictions. Defendant argues that the

10 CDM statute is generic and multipurpose, requiring us to analyze his claim using the

11 modified Blockburger approach articulated in State v. Gutierrez, 2011-NMSC-024,

12 ¶ 58, 150 N.M. 232, 258 P.3d 1024 . Such approach, Defendant argues, leads to the

13 conclusion that the Legislature did not intend to punish separately Defendant’s

14 unitary conduct as specifically charged and argued by the State. The State contends

15 that the CDM statute, while broad in scope, is not “unacceptably vague” and,

16 therefore, we need not follow Gutierrez’s modified Blockburger approach. Thus, the

17 State urges us to apply Blockburger’s strict elements test that was used in State v.

18 Trevino, 1993-NMSC-067, 116 N.M. 528, 865 P.2d 1172, a pre-Gutierrez case

19 holding that there was no double jeopardy violation for CDM and CSCM convictions.

20 The State argues that Trevino should continue to control. We disagree. Under the


                                              4
 1 current state of the law, we agree with Defendant that Gutierrez is now controlling,

 2 and we reverse his CDM conviction.

 3 A.      The Blockburger Test

 4   {8}   The Double Jeopardy Clause of the Fifth Amendment, made applicable to New

 5 Mexico by incorporation through the Fourteenth Amendment, “functions in part to

 6 protect a criminal defendant against multiple punishments for the same offense.”

 7 State v. Swick, 2012-NMSC-018, ¶ 10, 279 P.3d 747 (internal quotation marks and

 8 citation omitted). Cases “where the same conduct results in multiple convictions

 9 under different statutes” are known as double description cases. Id. In a double

10 description case, we apply the two-part test set forth in Swafford v. State, 1991-

11 NMSC-043, ¶ 25, 112 N.M. 3, 810 P.2d 1223. We first ask “whether the conduct

12 underlying the offenses is unitary, i.e., whether the same conduct violates both

13 statutes.” Id. Here, the State does not dispute that the same conduct—Defendant’s

14 sexual contact of and exhibition of “pornographic” movies to Child—formed the

15 basis of his CDM, CSCM, and unlawful exhibition convictions. Thus, we turn to the

16 second part of the Swafford test and focus “on the statutes at issue to determine

17 whether the [L]egislature intended to create separately punishable offenses.” Id.

18   {9}   Our Supreme Court has described legislative intent as “the touchstone of our

19 inquiry” because in this context “[i]t is well established that the Double Jeopardy


                                             5
 1 Clause does no more than prevent the sentencing court from prescribing greater

 2 punishment than the [L]egislature intended.” Gutierrez, 2011-NMSC-024, ¶ 50

 3 (internal quotation marks and citations omitted). Unless the Legislature has clearly

 4 and expressly authorized multiple punishments for the same conduct, we apply the

 5 following test articulated in Blockburger v. United States, 284 U.S. 299, 304 (1932),

 6 to determine intent: “[W]here the same act or transaction constitutes a violation of

 7 two distinct statutory provisions, the test to be applied to determine whether there are

 8 two offenses or only one[] is whether each provision requires proof of a fact which

 9 the other does not.” Id. As our Supreme Court explained in Swafford:

10         The rationale underlying the Blockburger test is that if each statute
11         requires an element of proof not required by the other, it may be inferred
12         that the [L]egislature intended to authorize separate application of each
13         statute. Conversely, if proving violation of one statute always proves a
14         violation of another (one statute is a lesser included offense of another,
15         i.e., it shares all of its elements with another), then it would appear the
16         [L]egislature was creating alternative bases for prosecution, but only a
17         single offense.

18 Swafford, 1991-NMSC-043, ¶ 12. Importantly, Swafford explained that “the

19 Blockburger test is not a constitutional rule, but merely a canon of construction used

20 to guide courts in deciphering legislative intent.” Id. It, therefore, follows that the

21 starting point in a Blockburger analysis—looking to the statute’s language itself—is

22 consistent with the general rule of statutory construction that “[i]n analyzing

23 legislative intent, [courts] first look to the language of the statute itself.” Swick, 2012-

                                                6
 1 NMSC-018, ¶ 11; see State v. Suazo, 2017-NMSC-011, ¶ 16, 390 P.3d 674

 2 (explaining that courts “begin with the plain language of the statute, which is the

 3 primary indicator of legislative intent.” (alteration, internal quotation marks, and

 4 citation omitted)). It also follows that where the plain language of the statute is

 5 ambiguous, we engage in further interpretation in order to glean legislative intent. See

 6 State v. Almeida, 2011-NMCA-050, ¶ 11, 149 N.M. 651, 253 P.3d 941 (“[I]f a statute

 7 is vague or ambiguous and cannot be interpreted by a simple consideration of the

 8 statutory language, the court must look to other means of statutory interpretation.”).

 9   {10}   Historically, courts applied the Blockburger test by strictly comparing the

10 elements—evidenced by a statute’s plain language—of the challenged statutes. State

11 v. Lee, 2009-NMCA-075, ¶ 9, 146 N.M. 605, 213 P.3d 509 (“In applying the

12 Blockburger test, this Court compares the elements of each crime with the elements

13 of the other.”). However, in response to “the increasing volume, complexity,

14 vagueness and overlapping nature of criminal statutes[,]” the United States Supreme

15 Court modified the Blockburger analysis to account for the challenges to divining

16 legislative intent presented by multipurpose statutes that could be offended in

17 multiple ways and address various types of wrongs. Pandelli v. United States, 635

18 F.2d 533, 535-39 (6th Cir. 1980) (explaining the evolution of the Blockburger test

19 that occurred in Whalen v. United States, 445 U.S. 684 (1980), and Illinois v. Vitale,


                                              7
 1 447 U.S. 410 (1980)). Now, in cases involving a criminal statute that is generic,

 2 multipurpose, vague, unspecific, ambiguous, and/or written in the alternative, we

 3 must engage in “statutory reformulation” by “narrow[ing] the statute to be analyzed

 4 until it includes only the alternatives relevant to the case at hand.” Pandelli, 635 F.2d
5 at 538; Gutierrez, 2011-NMSC-024, ¶¶ 58-59. In effect, this modified approach

 6 recognizes that comparing in the abstract ambiguous facial statutory elements fails

 7 to provide requisite guidance to a court in determining legislative intent. See State v.

 8 Franco, 2005-NMSC-013, ¶ 14, 137 N.M. 447, 112 P.3d 1104 (explaining that “a

 9 statute that serves several purposes and has been written in the alternative may have

10 many meanings and a wide range of deterrent possibilities” and that “[u]nless we

11 focus on the relevant alternatives, we run the risk of misconstruing legislative intent”

12 (internal quotation marks and citation omitted)). As this Court has explained:

13               Analyzing statutory elements from the vantage point of the
14        particular case before the court . . . enables a reviewing court to remain
15        faithful to legislative intent to provide alternative means of prosecution
16        against a single category of wrongdoers, and to avoid the confusion and
17        injustice that may arise from looking at statutes in the abstract when
18        each statute contains an element which the other does not.

19 State v. Rodriguez, 1992-NMCA-035, ¶ 10, 113 N.M. 767, 833 P.2d 244. Thus, in

20 cases involving such statutes, a court considering a double jeopardy challenge must

21 rely on the state’s specific legal theory as the basis for establishing the proper

22 elemental comparison in applying the Blockburger test. See State v. Silvas, 2015-

                                               8
 1 NMSC-006, ¶ 14, 343 P.3d 616; State v. Gutierrez, 2012-NMCA-095, ¶ 14, 286 P.3d
2 608 (explaining that the modified Blockburger approach “applies when one of the

 3 statutes at issue is written with many alternatives, or is vague or unspecific” and that

 4 “a reviewing court should look at the legal theory of the offense that is charged[]

 5 instead of looking at the statute in the abstract when comparing elements under

 6 Blockburger” (internal quotation marks and citation omitted)). Specifically, “we look

 7 to the charging documents and jury instructions to identify the specific criminal

 8 causes of action for which the defendant was convicted.” State v. Ramirez, 2016-

 9 NMCA-072, ¶ 18, 387 P.3d 266, cert. denied, ___-NMCERT-___ (No. S-1-SC-

10 35949, July 20, 2016). Where “[n]either the indictment nor the jury instructions shed

11 any light on the [s]tate’s trial theory[,]” and/or to confirm our understanding of the

12 state’s theory, we may also look to the state’s closing argument for evidence of the

13 specific factual basis supporting its theory. Id. ¶¶ 17, 20; Silvas, 2015-NMSC-006,

14 ¶¶ 19-21 (explaining that “[o]ur reading of the [jury] instructions is confirmed when

15 we look to how the prosecutor asked the jury to apply [the] instructions” and

16 reviewing the prosecutor’s closing argument). By doing this, we may properly

17 identify the appropriate “provisions” for comparison that are at the heart of the

18 Blockburger test. See Blockburger, 284 U.S. at 304.




                                              9
 1   {11}   If application of either approach to the Blockburger test “establishes that one

 2 statute is subsumed within the other, the inquiry is over and the statutes are the same

 3 for double jeopardy purposes—punishment cannot be had for both.” Swafford, 1991-

 4 NMSC-043, ¶ 30; see also Gutierrez, 2011-NMSC-024, ¶ 60 (holding, after applying

 5 the modified Blockburger approach, that the defendant’s armed robbery conviction

 6 subsumed his unlawful taking of a motor vehicle conviction and thus vacating his

 7 conviction for the lesser-included offense). If not, there is created a presumption that

 8 multiple punishment may be had, which presumption “may be overcome by other

 9 indicia of legislative intent.” Swafford, 1991-NMSC-043, ¶ 31. However, we only

10 turn to other means of determining legislative intent if the statutes in question

11 “survive Blockburger.” State v. Branch, 2016-NMCA-071, ¶¶ 24, 28, 387 P.3d 250,

12 cert. granted, ___-NMCERT-___ (No. S-1-SC-35951, July 28, 2016).

13 B.       Whether We Should Apply the Blockburger Strict Elements Test or Follow
14          Gutierrez’s Modified Elements Approach

15   {12}   Because the parties disagree whether the CDM statute falls within the reach of

16 Gutierrez, we begin by determining whether the CDM statute is the type of

17 statute—i.e., generic, multipurpose, ambiguous, vague or unspecific, or written in the

18 alternative—to which Gutierrez applies.

19   {13}   The CDM statute provides that “[c]ontributing to the delinquency of a minor

20 consists of any person committing any act or omitting the performance of any duty,

                                              10
 1 which act or omission causes or tends to cause or encourage the delinquency of any

 2 person under the age of eighteen years.” NMSA 1978, § 30-6-3 (1990). Our Supreme

 3 Court has explained that where “many forms of conduct can support” a particular

 4 statutory element, that statute “is a generic, multipurpose statute that is vague and

 5 unspecific, and we must look to the [s]tate’s theory of the case to inform what”

 6 particular conduct is alleged in that particular case. Swick, 2012-NMSC-018, ¶ 25

 7 (internal quotation marks omitted). Likewise, the presence of generic terms—such as

 8 “any unlawful act”—that allow for “numerous forms of conduct that could fulfill that

 9 requirement” necessarily render that statute subject to application of the modified

10 Blockburger approach. Branch, 2016-NMCA-071, ¶ 26.

11   {14}   We have little difficulty concluding that the CDM statute qualifies for

12 application of the modified Blockburger approach. To begin with, the statute is a

13 quintessentially generic, multipurpose statute, as has long been recognized in New

14 Mexico case law. See State v. Pitts, 1986-NMSC-011, ¶ 10, 103 N.M. 778, 714 P.2d
15 582 (explaining that New Mexico courts have “recognized that the intent of the

16 Legislature in enacting [the CDM statute] was to extend the broadest possible

17 protection to children, who may be led astray in innumerable ways”); State v.

18 McKinley, 1949-NMSC-010, ¶ 12, 53 N.M. 106, 202 P.2d 964 (“The ways and means

19 by which the venal mind may corrupt and debauch the youth of our land, both male


                                            11
 1 and female, are so multitudinous that to compel a complete enumeration in any statute

 2 designed for protection of the young before giving it validity would be to confess the

 3 inability of modern society to cope with the problem of juvenile delinquency.”).

 4 Additionally, the statute is both vague and unspecific in that it criminalizes “any act”

 5 or the omission of “any duty” when that act or omission results in a child’s

 6 delinquency. Section 30-6-3 (emphasis added). These generic terms make it possible

 7 for numerous forms of conduct to qualify as the requisite actus reus element of the

 8 statute. Thus, absent “statutory reformulation” vis-à-vis the State’s legal theory in this

 9 case, there is no way to engage in the meaningful elemental comparison that is at the

10 heart of the Blockburger test. See Pandelli, 635 F.2d at 538. In other words, until we

11 identify which of Defendant’s specific acts or omissions form the basis for the CDM

12 charge, there is no way to know whether other conduct for which Defendant was

13 criminally charged is separately punishable or if one charge subsumes the other.

14 C.       Applying the Modified Blockburger Approach to the CDM Statute

15   {15}   The jury was instructed that in order to convict Defendant of CDM, the State

16 had to prove:

17                1.   [D]efendant forced [Child] to engage in sexual acts and
18          watch pornographic movies;

19               2.     This caused or encouraged [Child] to conduct himself in a
20          manner injurious to his morals, health or welfare;


                                               12
 1                3.     [Child] was under the age of 18;

 2               4.    This happened in New Mexico on or about the 3rd day of
 3          May, 2013.

 4 From this it is apparent that the State’s theory of the “any act” element of CDM was

 5 Defendant’s forcing Child “to engage in sexual acts and watch pornographic

 6 movies[.]” See UJI 14-601, n.2 NMRA (requiring a description of the act or omission

 7 of the defendant as part of the first element). Thus, under its theory as articulated in

 8 the jury instruction, the State had to prove that Defendant forced Child to both engage

 9 in sexual acts and watch pornographic movies in order to convict Defendant of CDM.

10   {16}   While it used different terms in the CDM instruction, the State does not dispute

11 that “sexual acts” refers to the CSCM or that “watch pornographic movies” is the

12 same as unlawful exhibition of motion pictures. Importantly, the State points to no

13 alternative act or acts that could serve as the basis for proving the “any acts” element

14 of the CDM charge. See Swick, 2012-NMSC-018, ¶ 25 (explaining that even where

15 one must draw an inference from arguably vague charging documents and jury

16 instructions, “a prosecutor should not be allowed to defeat the constitutional

17 protections afforded by the double jeopardy clause by clever indictment drafting”

18 (alteration, internal quotation marks, and citation omitted)). The State also proffered

19 no additional testimony or evidence to prove CDM than it did to prove CSCM and

20 unlawful exhibition of motion pictures. See id. ¶ 26.

                                               13
 1   {17}   The State’s only argument that Defendant’s multiple convictions survive a

 2 modified Blockburger analysis is that the CDM statute contains an element that

 3 neither the CSCM nor unlawful exhibition statutes contains—namely that

 4 Defendant’s acts “caused or encouraged [Child] to conduct himself in a manner

 5 injurious to his morals, health or welfare”—meaning that the statutes are not

 6 subsumed within each other. However, the State’s argument ignores that in order for

 7 a statute not to be subsumed within another, each statute must require proof of a fact

 8 which the other does not. See Blockburger, 284 U.S. at 304 (explaining that “the test

 9 to be applied to determine whether there are two offenses or only one[] is whether

10 each provision requires proof of a fact which the other does not”). While it is true that

11 the CDM statute requires proof of an additional element, neither the CSCM nor

12 unlawful exhibition statute requires proof of anything more than what is required to

13 prove CDM as charged in this case.1 Cf. State v. Ramirez, 2016-NMCA-072, ¶¶ 18,

14 23-24, (explaining that the aggravated assault statute, NMSA 1978, § 30-3-1(B)

15 (1963), and the child endangerment statute, NMSA 1978, § 30-6-1(D) (2009), each

16 requires proof of something the other does not, thus concluding that the statutes




17       1
           Trevino is distinguishable because there our Supreme Court applied the pre-
18 Gutierrez strict Blockburger test and concluded that the generic CSCM statute
19 requires proof of an additional element—an unlawful sexual touching—that the
20 generic CDM statute does not. See Trevino, 1993-NMSC-067, ¶¶ 5-6.

                                              14
 1 survived the modified Blockburger test), cert. denied, ___-NMCERT-___ (No. S-1-

 2 SC-35949, July 20, 2016). Because the jury could—and, indeed, did—convict

 3 Defendant of CDM based on nothing more than the same evidence used to convict

 4 Defendant of CSCM and unlawful exhibition of motion pictures, we hold that

 5 Defendant’s conviction for CDM as charged in this case violates double jeopardy. We

 6 reverse and remand with instructions to vacate Defendant’s CDM conviction.

 7 II.      Whether the District Court Committed Fundamental Error in Instructing
 8          the Jury

 9   {18}   Defendant challenges his convictions for (a) unlawful exhibition of motion

10 pictures to a minor and (b) CSCM based on the jury instructions given by the district

11 court. Because Defendant failed to object to the instructions, we review his challenges

12 for fundamental error only. See State v. Benally, 2001-NMSC-033, ¶ 12, 131 N.M.
13 258, 34 P.3d 1134 (“The standard of review we apply to jury instructions depends on

14 whether the issue has been preserved. If the error has been preserved we review the

15 instructions for reversible error. . . . If not, we review for fundamental error.” (citation

16 omitted)). “The doctrine of fundamental error applies only under exceptional

17 circumstances and only to prevent a miscarriage of justice.” State v. Barber, 2004-

18 NMSC-019, ¶ 8, 135 N.M. 621, 92 P.3d 633. “An error is fundamental when it goes

19 to the foundation or basis of a defendant’s rights.” State v. Anderson, 2016-NMCA-

20 007, ¶ 8, 364 P.3d 306 (internal quotation marks and citation omitted), cert. denied,

                                                15
 1 2015-NMCERT-012 (No. A-1-CA-35591, Dec. 7, 2015). “We will not uphold a

 2 conviction if an error implicated a fundamental unfairness within the system that

 3 would undermine judicial integrity if left unchecked.” Id. (internal quotation marks

 4 and citation omitted).

 5   {19}   In instances of claimed instructional error, we seek to determine “whether a

 6 reasonable juror would have been confused or misdirected by the jury instruction.”

 7 Benally, 2001-NMSC-033, ¶ 12 (internal quotation marks and citation omitted).

 8 “Juror confusion or misdirection may stem from instructions which, through omission

 9 or misstatement, fail to provide the juror with an accurate rendition of the relevant

10 law.” Anderson, 2016-NMCA-007, ¶ 9 (internal quotation marks and citation

11 omitted). “The propriety of jury instructions given . . . is a mixed question of law and

12 fact[,]” which we review de novo. State v. Lucero, 2010-NMSC-011, ¶ 11, 147 N.M.
13 747, 228 P.3d 1167 (internal quotation marks and citation omitted).

14 A.       The Unlawful Exhibition of Motion Pictures to a Minor Jury Instruction
15          Was Deficient

16   {20}   Defendant argues that the district court fundamentally erred by failing to

17 properly instruct the jury regarding what it had to find in order to convict Defendant

18 of unlawful exhibition of motion pictures to a minor. We agree.

19   {21}   NMSA 1978, Section 30-37-3 (1973) provides, “It is unlawful for any person

20 knowingly to exhibit to a minor . . . a motion picture, show or other presentation

                                              16
 1 which, in whole or in part, depicts nudity, sexual conduct or sado-masochistic abuse

 2 and which is harmful to minors.” Because there is no uniform jury instruction that

 3 provides the essential elements of this offense, the district court was required to give

 4 an instruction that “substantially follow[s] the language of the statute” in order to be

 5 deemed sufficient. State v. Doe, 1983-NMSC-096, ¶ 8, 100 N.M. 481, 672 P.2d 654;

 6 State v. Gunzelman, 1973-NMSC-055, ¶ 28, 85 N.M. 295, 512 P.2d 55 (explaining

 7 that “[w]hen the terms of the statute itself define [an element of the crime], then an

 8 instruction which follows the words of the statute is sufficient”), overruled on other

 9 grounds by State v. Orosco, 1992-NMSC-006, ¶ 7, 113 N.M. 780, 833 P.2d 1146.

10 Following the language of Section 30-37-3, we discern the following elements that

11 together constitute the offense of unlawful exhibition: (1) The defendant knowingly

12 exhibited a motion picture, show or other presentation; (2) The exhibition was to a

13 minor; (3) The motion picture, show or other presentation depicts, in whole or in part,

14 nudity, sexual conduct or sado-masochistic abuse; and (4) The motion picture, show

15 or other presentation is harmful to minors. In other words, a person who knowingly

16 exhibits to a minor a motion picture containing nudity cannot be convicted under

17 Section 30-37-3 absent an additional finding that the motion picture was “harmful to

18 minors.” Mere depiction of nudity alone is not enough.




                                              17
 1   {22}   Additionally, the Legislature specially defined the terms “nudity” and “harmful

 2 to minors” as used in the Sexually Oriented Material Harmful to Minors Act, of

 3 which Section 30-37-3 is a part. See NMSA 1978, § 30-37-1 (1973) (defining terms

 4 “[a]s used in this act”). “[N]udity” is defined as “the showing of the male or female

 5 genitals, pubic area or buttocks with less than a full opaque covering, or the depiction

 6 of covered male genitals in a discernibly turgid state[.]” Section 30-37-1(B).

 7 “[H]armful to minors” is defined as:

 8          [T]hat quality of any description o[r] representation, in whatever form,
 9          of nudity, sexual conduct, sexual excitement or sado-masochistic abuse
10          when it:

11                 (1) predominantly appeals to the prurient, shameful or morbid
12          interest of minors; and

13               (2) is patently offensive to prevailing standards in the adult
14          community as a whole with respect to what is suitable material for
15          minors; and

16                (3)    is utterly without redeeming social importance for
17                       minors[.]

18 Section 30-37-1(F). Neither definition was provided to the jury in this case. While the

19 failure to give a definitional instruction typically does not rise to the level of

20 fundamental error, in some cases it does. See State v. Mascareñas, 2000-NMSC-017,

21 ¶¶ 20-21, 129 N.M. 230, 4 P.3d 1221 (holding that the district court fundamentally

22 erred by failing to include a definition of “reckless disregard” in a case where failure


                                              18
 1 to provide the definitional instruction “had the potential effect of confusing the jury

 2 as to the proper standard of negligence to apply”); Anderson, 2016-NMCA-007, ¶¶ 8-

 3 19 (holding in a case involving a claim of self-defense that there was fundamental

 4 error where the district court failed to provide the jury with the “no-retreat”

 5 instruction because there was evidence to support the instruction and the jury was

 6 “misdirected” by the instructions issued). Importantly, failure to give a definitional

 7 instruction when the term being defined “has a legal meaning different from the

 8 commonly understood lay interpretation of [the term]” may result in jury confusion

 9 that could place the verdict in doubt. Barber, 2004-NMSC-019, ¶¶ 21-22. In such

10 instances, “we must place all the facts and circumstances under close scrutiny to see

11 whether the missing instruction caused such confusion that the jury could have

12 convicted [the d]efendant based upon a deficient understanding of the legal meaning

13 of [the term in question] as an essential element of the crime.” Id. ¶ 25.

14   {23}   The jury in this case was instructed that in order to convict Defendant of this

15 offense, it had to find in pertinent part:

16          1.    [D]efendant knowingly showed or exhibited motion pictures to
17                [Child];

18          2.    The motion pictures depicted nudity and/or sexual conduct which
19                is harmful to minors; [and]

20          3.    [Child] was under the age of eighteen[.]


                                                19
 1 The proffered instruction is deficient in at least two respects. First, it fails to identify

 2 as a separate element that the motion picture “is harmful to minors” as we have

 3 concluded the statute requires. The phrase “which is harmful to minors” contained in

 4 the second paragraph of the instruction arguably modifies only “sexual conduct” and,

 5 at best, may also modify “nudity.” But the requisite finding a jury must make in order

 6 to convict is that the exhibition prohibited by the statute, here a motion picture, is

 7 harmful to minors. See § 30-37-3. Thus, as instructed, the jury could have convicted

 8 Defendant for merely exhibiting to Child a motion picture that “depicted nudity”

 9 without making an additional finding that the motion picture was “harmful to

10 minors.” Second, as previously noted the jury was not provided with the statutory

11 definitions of “nudity” and “harmful to minors.” In defining these terms, the

12 Legislature, in effect, established a special standard by which to determine whether

13 a criminal offense—as opposed to an exhibition that, while perhaps inappropriate and

14 ill-advised, is not harmful—has been committed. Where a district court fails to

15 adequately define the applicable standard necessary to support a finding of criminal

16 activity and it cannot be determined whether the jury applied the correct legal

17 standard and “delivered its verdict on a legally adequate basis[,]” fundamental error

18 may exist. Mascareñas, 2000-NMSC-017, ¶¶ 8-13, 16, 21. We review the evidence

19 in order to determine whether “under the facts adduced at trial, [an] omitted element


                                               20
 1 was undisputed and indisputable, and no rational jury could have concluded

 2 otherwise.” State v. Lopez, 1996-NMSC-036, ¶ 13, 122 N.M. 63, 920 P.2d 1017

 3 (internal quotation marks and citation omitted). If the evidence does not indisputably

 4 establish the missing element or elements, there exists fundamental error, and we

 5 must reverse. See id.

 6   {24}   The only evidence to support Defendant’s conviction for unlawful exhibition

 7 of motion pictures was Child’s testimony regarding what the movie Defendant

 8 showed him depicted. Child testified that there were women in the movie wearing

 9 “red” clothes “like . . . you wear outside[,]” that the women remained clothed, and

10 that there was no one in the movie with the women. He explained that he did not like

11 the movies “because they were very ugly” because they “showed . . . all of [the] parts

12 . . . of the women.” As he said “all of their parts[,]” Child, who was seated, made a

13 circling hand gesture in front of his upper body. Child could not recall what the

14 women in the movie were doing and provided no additional description of the

15 contents of the movie. Critically, the State offered no other evidence establishing

16 what the movie showed. While Detective Lara testified that he recovered a

17 video—which he described as “pornographic” in nature—from Defendant’s house

18 and answered “yes” when the prosecutor asked him whether what he saw on the video

19 was “consistent with what [he] had learned and expected to see from [his]


                                             21
 1 investigation,” he provided no description of what was contained in the movie.2 We

 2 also note that the State did not seek to show the jury the video Detective Lara

 3 recovered. Cf. State v. Green, 2015-NMCA-007, ¶¶ 6, 26, 341 P.3d 10 (affirming the

 4 defendant’s probation revocation for violating the prohibition against pornography

 5 and sexually explicit material where images found on the defendant’s computer were

 6 entered into evidence and which images this Court, like the district court, held to

 7 depict “sexual activity and/or physical contact with unclothed female genitals or

 8 buttocks”).

 9   {25}   It was the State’s burden to prove beyond a reasonable doubt that Defendant

10 exhibited to Child a motion picture, show or presentation that depicted “the male or

11 female genitals, pubic area or buttocks with less than a full opaque covering” and

12 which motion picture “(1) predominantly appeal[ed] to the prurient, shameful or

13 morbid interest of minors; . . . (2) is patently offensive to prevailing standards in the

14 adult community . . .; and (3) is utterly without redeeming social importance for

15 minors[.]” Sections 30-37-1(B), (F) and 30-37-3. We simply cannot say that Child’s


16          Defendant argues separately that it was plain error for the district court to
            2


17   admit Detective Lara’s lay opinion as to the pornographic nature of the movie he
18   recovered from Defendant’s house based on Detective Lara’s failure to provide a
19   description of the video’s contents, i.e., because Detective Lara’s testimony lacked
20   a proper foundation. Because we reverse Defendant’s conviction for unlawful
21   exhibition of motion pictures for improper jury instructions, we do not address this
22   argument.

                                              22
 1 testimony—or any other evidence in the record—indisputably establishes either of

 2 these elements. Cf. Barber, 2004-NMSC-019, ¶¶ 29-30 (explaining that even if the

 3 jury instruction was “defectively ambiguous without the definition of possession,” the

 4 jury instructions as a whole—which required the state to prove that the defendant

 5 intended to transfer methamphetamine—cured the ambiguity because the jury could

 6 not have convicted the defendant of intent to transfer, which it did, without also

 7 finding that he possessed the drugs); Lopez, 1996-NMSC-036, ¶¶ 14, 17, 34

 8 (explaining that despite the district court’s omission of the mens rea requirement—an

 9 essential element—from the felony murder jury instruction, the element was

10 indisputably established by the defendant’s own testimony, thus no fundamental error

11 existed); Orosco, 1992-NMSC-006, ¶¶ 1, 19-20 (holding that failing to instruct on the

12 essential element of “unlawfulness” in two CSCM cases was not fundamental error

13 because “under the undisputed evidence of unlawfulness in the cases and the facts

14 upon which the juries relied to find that [the] defendants committed the acts, the juries

15 themselves effectively determined the existence of the omitted element”).

16   {26}   There exists a distinct possibility that the jury convicted Defendant (1) without

17 finding all the required elements beyond a reasonable doubt—i.e., that the motion

18 picture itself was “harmful to minors”—and (2) based on a misunderstanding of the

19 applicable legal standard—i.e., by applying common understandings of the terms


                                               23
 1 “nudity” and “harmful to minors” rather than their statutory definitions. See State v.

 2 Montoya, 2013-NMSC-020, ¶ 14, 306 P.3d 426 (“In applying the fundamental error

 3 analysis to deficient jury instructions, we are required to reverse when the

 4 misinstruction leaves us with no way of knowing whether the conviction was or was

 5 not based on the lack of the essential element.” (internal quotation marks and citation

 6 omitted)); cf. State v. Reed, 2005-NMSC-031, ¶¶ 53, 57, 138 N.M. 365, 120 P.3d 447

 7 (explaining that even though the district court failed to give the “reckless disregard”

 8 definitional instruction specifically for the child abuse charge, the error was harmless

 9 because “[a] definitional instruction is not necessary if, as [a] matter of law, no

10 rational juror could find that a defendant acted with less than criminal negligence”).

11 We thus hold that the district court fundamentally erred in instructing the jury on the

12 charge of unlawful exhibition of motion pictures to a minor and reverse Defendant’s

13 conviction on that count.

14   {27}   Whether the State may retry Defendant depends on whether there was sufficient

15 evidence presented at trial to support a conviction under the erroneous instruction

16 given at trial.3 See State v. Dowling, 2011-NMSC-016, ¶ 18, 150 N.M. 110, 257 P.3d
17          Defendant develops no argument that the evidence was insufficient to convict
            3


18   him under the erroneous instruction. Rather, Defendant’s sufficiency challenge
19   analyzes the evidence in light of a properly given instruction, which has no bearing
20   on our review. See State v. Rosaire, 1996-NMCA-115, ¶¶ 20-21, 123 N.M. 250, 939
21 P.2d 597 (explaining that we review “the evidence in light of the defective jury

                                              24
 1 930 (“We review [a d]efendant’s [sufficiency of the evidence] claim under the

 2 erroneous instruction provided to the jury at trial.”). “[O]ur review of the sufficiency

 3 of the evidence is analytically independent from the issue of the defect in the jury

 4 instruction.” Rosaire, 1996-NMCA-115, ¶ 20. “We review sufficiency of the evidence

 5 on appeal from a highly deferential standpoint.” Dowling, 2011-NMSC-016, ¶ 20.

 6 “The evidence is to be viewed in the light most favorable to the [s]tate, resolving all

 7 conflicts and making all permissible inferences in favor of the jury’s verdict.” Id.

 8   {28}   As stated previously, the jury in this case was instructed that it had to find,

 9 among other elements that Defendant does not challenge, that Defendant exhibited

10 to Child a motion picture that “depicted nudity and/or sexual conduct which is

11 harmful to minors[.]” Child testified that the movie “showed . . . all of [the] parts . . .

12 of the women” and that Child found the images to be “very ugly.” Defendant himself

13 concedes that Child’s “description of what he viewed suggests . . . that he watched

14 a video in which women exposed themselves fully” and that “lay jurors may consider

15 ‘harmful to minors’ ” material contained in mainstream movies that “contain very real

16 depictions of violence and sexual conduct.” Viewed in the light most favorable to the




17   instruction given below” and holding that “where the trial court errs by failing to
18   instruct the jury on an essential element of the crime, retrial following appeal is not
19   barred if the evidence below was sufficient to convict the defendant under the
20   erroneous jury instruction”).

                                               25
 1 State, we conclude that the jury could infer from Child’s testimony both that the

 2 movie “depicted nudity” and that the nudity depicted was “harmful to minors.”

 3 Because there was sufficient evidence to convict Defendant of unlawful exhibition

 4 of motion pictures to a minor under the erroneous jury instruction, there is no bar to

 5 retrying him on that count. See id. ¶ 47.

 6 B.       CSCM Jury Instruction

 7   {29}   Defendant argues the district court committed fundamental error in instructing

 8 the jury regarding CSCM by failing to include as an essential element that

 9 Defendant’s conduct was unlawful and provide the jury with the corresponding

10 instruction on unlawfulness. The State argues that the “unlawful” element contained

11 in UJI 14-925 NMRA, the uniform jury instruction for CSCM, need only be given “if

12 the evidence raises a genuine issue of the unlawfulness of the defendant’s actions.”

13 Id. Use Note 4. We agree with the State.

14   {30}   Our Supreme Court has held that it is not fundamental error to fail to provide

15 the “unlawful” element of UJI 14-925 in a case where the element of unlawfulness

16 is not “in issue.” Orosco, 1992-NMSC-006, ¶ 10. To determine whether unlawfulness

17 is “in issue,” we consider “whether there was any evidence or suggestion in the facts,

18 however slight, that could have put the element of unlawfulness in issue.” Id. Where,

19 for example, there is evidence that the touching at issue may have been “innocent


                                               26
 1 behavior such as the touching of the intimate parts of a minor for purposes of

 2 providing reasonable medical treatment to a child or nonabusive parental or custodial

 3 care[,]” the unlawfulness of the touching is in issue and the jury must be instructed

 4 accordingly. State v. Osborne, 1991-NMSC-032, ¶¶ 19-20, 31-33, 111 N.M. 654, 808

 5 P.2d 654 (alteration, internal quotation marks, and citation omitted). However, where

 6 the state presents evidence that the defendant touched or fondled a child’s intimate

 7 parts or genitals and there are no facts in evidence “to suggest that the touchings, if

 8 they occurred, might have involved the provision of medical care, custodial care or

 9 affection, or any other lawful purpose[,]” unlawfulness is not “in issue.” Orosco,

10 1992-NMSC-006, ¶¶ 10, 11. That is because implicit in the jury’s determination that

11 the defendant committed a crime is a finding—based on the evidence in the

12 case—that the defendant’s conduct was unlawful. See id. ¶¶ 11-12.

13   {31}   Here, the jury heard from Child that Defendant (1) showed Child movies with

14 women “showing . . . all of their parts,” which movies Child found “ugly,” (2)

15 exposed his own penis to Child, then (3) touched Child’s clothed penis with his hand

16 and mouth. Despite all this evidence, Defendant argues that “[t]here was no context

17 provided” and “no . . . evidence that the scenario was sexual.” Critically, he fails to

18 point to anything in the record, even something slight, that might suggest that

19 Defendant’s contact of Child’s penis was lawful. Cf. Osborne, 1991-NMSC-032,


                                             27
 1 ¶¶ 6-7 (describing the evidence of touching in that case and noting that the defendant

 2 “did not recall ever touching [the child’s] bottom and said that while it was possible

 3 he might have touched her bottom at some point, it would not have been in an

 4 inappropriate manner or with an inappropriate intent”). Based on both the allegations

 5 against Defendant and the evidence adduced at trial, there was no reason for the jury

 6 to be instructed that it had to find Defendant’s conduct “unlawful” because there was

 7 no basis upon which the jury could conclude that the touching was lawful. The jury’s

 8 verdict thus must have been based upon Defendant’s having touched Child as the

 9 evidence was presented, which necessarily incorporated a finding of unlawfulness.

10 Id. We, therefore, hold that the district court did not fundamentally err by failing to

11 instruct the jury with the “unlawful” element of UJI 14-925.

12 III.     Whether Substantial Evidence Supports Defendant’s Convictions

13   {32}   Defendant argues that the State failed to present sufficient evidence to sustain

14 his convictions for CDM, unlawful exhibition of motion pictures to a minor, and

15 intimidation of a witness. Because we have already reversed and remanded

16 Defendant’s convictions for CDM and unlawful exhibition of motion pictures to a

17 minor, we address only whether sufficient evidence supports his conviction for

18 intimidation of a witness.




                                               28
 1   {33}   “The test for sufficiency of the evidence is whether substantial evidence of

 2 either a direct or circumstantial nature exists to support a verdict of guilt beyond a

 3 reasonable doubt with respect to every element essential to a conviction.” State v.

 4 Cabezuela, 2015-NMSC-016, ¶ 14, 350 P.3d 1145 (internal quotation marks and

 5 citation omitted). Our review involves a two-step process in which we first “view the

 6 evidence in the light most favorable to the guilty verdict, indulging all reasonable

 7 inferences and resolving all conflicts in the evidence in favor of the verdict.” State

 8 v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. We then

 9 “evaluate whether the evidence, so viewed, supports the verdict beyond a reasonable

10 doubt.” State v. Garcia, 2016-NMSC-034, ¶ 24, 384 P.3d 1076. We disregard all

11 evidence and inferences that support a different result. See State v. Rojo, 1999-

12 NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829. Our appellate courts “will not invade

13 the jury’s province as fact-finder by second-guessing the jury’s decision concerning

14 the credibility of witnesses, reweighing the evidence, or substituting its judgment for

15 that of the jury.” State v. Garcia, 2011-NMSC-003, ¶ 5, 149 N.M. 185, 246 P.3d 1057

16 (alterations, internal quotation marks, and citation omitted).

17   {34}   The jury in this case was instructed, in pertinent part, that in order to convict

18 Defendant of intimidation of a witness, the State had to prove beyond a reasonable

19 doubt that Defendant “knowingly intimidated and/or threatened [Child] with the


                                               29
 1 intent to keep [Child] from truthfully reporting to a law enforcement officer or any

 2 agency that is responsible for enforcing criminal laws information relating to the

 3 commission or possible commission of . . . [CSCM.]” Intimidation of a witness may

 4 be proven through circumstantial evidence, including the witness’s testimony that he

 5 or she did not initially report an incident because the defendant had made a veiled

 6 threat and was present in the room when the report first could have been made. In re

 7 Gabriel M., 2002-NMCA-047, ¶¶ 22, 24-26, 132 N.M. 124, 45 P.3d 64. Particularly

 8 in cases involving children, such testimony may be elicited by the use of leading

 9 questions. See State v. Orona, 1979-NMSC-011, ¶ 28, 92 N.M. 450, 589 P.2d 1041

10 (“Leading questions are often permissible when a witness is immature, timid[,] or

11 frightened.”).

12   {35}   Here, the State relied on the following exchange between the prosecutor and

13 Child to support Defendant’s conviction for intimidating a witness:

14          Q:    Did [Defendant] tell you not to tell anyone [what happened]?

15          A:    Yes.

16          Q:    Did [Defendant] tell you he would do anything if you told
17                someone?

18          A:    I don’t recall.

19          Q:    Do you remember telling the police officer that [Defendant] said
20                he would take you far away and leave you there?


                                             30
 1          A:    Yes, oh, yes, I do recall.

 2          Q:    Did [Defendant] tell you that?

 3          A:    Yes.

 4          Q:    Were you afraid of [Defendant]?

 5          A:    Yes.

 6 Child also testified that he did not immediately tell his mother about the incident

 7 because Defendant was present, but that once Defendant was gone, Child then

 8 disclosed to his mother what Defendant did to him.

 9   {36}   Defendant contends that the prosecutor “simply spoon-fed [Child] the State’s

10 entire factual basis for intimidation of a witness[,]” thus diminishing “the evidentiary

11 value of [Child’s] testimony on the subject.” Defendant argues that under Orona, the

12 prosecutor’s leading questions and Child’s single-word affirmatory responses fail to

13 provide sufficient evidence to support Defendant’s conviction because the facts were

14 contained only in the prosecutor’s questions and thus were not evidence. See Orona,

15 1979-NMSC-011, ¶ 21 (explaining that “[d]eveloping testimony by the use of leading

16 questions must be distinguished from substituting the words of the prosecutor for the

17 testimony of the witness”). Orona is distinguishable, and Defendant’s reliance

18 thereon is misplaced. In Orona, defense counsel repeatedly objected to the

19 prosecutor’s use of leading questions of the complaining witness. Id. ¶¶ 15-18. While


                                               31
 1 the district court initially sustained the objections, it eventually permitted the witness

 2 to be led. Id. ¶ 19. Thus, on appeal the defendant made an evidentiary—not

 3 sufficiency—challenge and argued that the district court had abused its discretion in

 4 allowing the prosecutor to lead the witness, an argument with which our Supreme

 5 Court agreed under the particular facts of that case. Id. ¶ 30.

 6   {37}   Here, however, Defendant neither objected to the prosecutor’s leading

 7 questions nor challenges on appeal the admissibility of the evidence elicited, yet

 8 complains that the unobjected-to testimony is insufficient to support his conviction.

 9 Defendant fails to cite any authority suggesting that a child-witness’s responses to a

10 prosecutor’s arguably leading questions, which garnered no objections, must be

11 disregarded in a sufficiency challenge, and we, therefore, assume none exists. See

12 State v. Vigil-Giron, 2014-NMCA-069, ¶ 60, 327 P.3d 1129 (“[A]ppellate courts will

13 not consider an issue if no authority is cited in support of the issue and that, given no

14 cited authority, we assume no such authority exists.”). Additionally, to the extent

15 Defendant’s argument—that the prosecutor’s use of leading questions “diminishes

16 the evidentiary value of [Child’s] testimony”—invites us to reweigh the evidence, we

17 decline to do so. See State v. Trujillo, 2002-NMSC-005, ¶ 28, 131 N.M. 709, 42 P.3d
18 814 (“We will not reweigh the evidence or substitute our judgment for that of the

19 jury.”). We note that much of Child’s testimony was developed through leading


                                               32
 1 questions—likely owing to the fact that Child frequently expressed confusion upon

 2 being asked broad, open-ended questions—and that Child often could not “recall”

 3 things when initially asked but eventually remembered when the prosecutor posed the

 4 question slightly differently. Thus, Child’s exchange with the prosecutor regarding

 5 the intimidation charge was typical of his testimony throughout and established not

 6 only that Child remembered telling police that Defendant threatened Child but more

 7 importantly a factual basis upon which the jury could conclude that Defendant, in

 8 fact, threatened Child.

 9   {38}   We conclude that from the record of Child’s testimony, the jury could

10 reasonably infer that Defendant intimidated Child with the intent to keep him from

11 reporting the incident to law enforcement. Thus, we affirm Defendant’s conviction

12 for intimidation of a witness.

13 IV.      Whether the District Court Committed Plain Error by Admitting Certain
14          Expert Testimony

15   {39}   At trial, the State’s first witness was Sylvia Aldaz-Osborn. Over Defendant’s

16 objection, the district court qualified Aldaz-Osborn as an expert in forensic

17 interviewing. Aldaz-Osborn was allowed to watch Child’s videotaped deposition as

18 it was played to the jury and was then questioned by the prosecutor. The prosecutor

19 asked Aldaz-Osborn to, based on her training and experience as a forensic

20 interviewer, describe in what sort of ways Aldaz-Osborn has seen children react to

                                              33
 1 trauma. Asking if she could use the video of Child’s deposition as an example, Aldaz-

 2 Osborn stated, “When you saw [Child] going like this[, biting his lips,] that’s sort of

 3 like he’s nervous to answer. . . . I would see that as getting nervous.” The prosecutor

 4 then asked, “When children are interviewed, if they’re uncomfortable and nervous,

 5 do they, in your experience, . . . develop certain coping mechanisms?” Aldaz-Osborn

 6 answered, “Yes, ma’am, they do.” Asked to describe what sorts of things she has

 7 observed and invited to use Child’s videotaped deposition as an example, Aldaz-

 8 Osborn stated, “Well, I’ve seen what [Child] did with his mouth in going [(unknown

 9 gesture)], or maybe they cry. Sometimes I’ve even seen them laughing because

10 they’re so nervous. Sometimes they won’t sit down.” The prosecutor then asked, “Do

11 they cope in certain ways, or have you seen them cope in certain ways, when they

12 don’t really want to relive what happened to them?” Aldaz-Osborn responded, “Yes,

13 ma’am, I have.” When the prosecutor asked, “And what did you observe in the video

14 with [Child]?” Aldaz-Osborn answered, “Him trying to recall incidents and saying he

15 didn’t remember.”

16   {40}   While Defendant objected to the district court’s qualification of Aldaz-Osborn

17 as an expert witness in forensic interviewing, he failed to object to the admissibility

18 of any of her specific testimony. On appeal, Defendant does not argue that the district




                                              34
 1 court abused its discretion in qualifying Aldaz-Osborn as an expert witness4 but

 2 instead contends that the district court erred by admitting Aldaz-Osborn’s testimony

 3 regarding “the alleged meaning behind [Child’s] observable behavior” in Child’s

 4 videotaped deposition. Conceding that he failed to object to the specific aspects of

 5 Aldaz-Osborn’s testimony of which he now complains, Defendant acknowledges that

 6 we review this part of his challenge for plain error only. See State v. Montoya, 2015-

 7 NMSC-010, ¶ 46, 345 P.3d 1056 (explaining that where the defendant did not

 8 preserve an objection to the admission of expert testimony, courts review “for plain

 9 error”).

10   {41}   Plain error is an error that “affects a substantial right” of the accused. Rule 11-

11 103(A) NMRA; Montoya, 2015-NMSC-010, ¶ 46. “To find plain error, [an appellate

12 court] must be convinced that admission of the testimony constituted an injustice that

13 created grave doubts concerning the validity of the verdict.” Id. (internal quotation

14 marks and citation omitted). “In determining whether there has been plain error, we

15 must examine the alleged errors in the context of the testimony as a whole.” State v.




16          Defendant’s two passing references in his briefs to defense counsel’s
            4


17   objections at trial and rote recitations of the “abuse of discretion” standard of review
18   for preserved arguments are insufficient to warrant further consideration by this
19   Court. See State v. Guerra, 2012-NMSC-014, ¶ 21, 278 P.3d 1031(explaining that
20   appellate courts are under no obligation to review unclear or undeveloped
21   arguments).

                                                35
 1 Dylan J., 2009-NMCA-027, ¶ 15, 145 N.M. 719, 204 P.3d 44 (omission, internal

 2 quotation marks, and citation omitted). Where there exists “ample evidence outside

 3 of [the complained-of expert] testimony to support the jury’s finding of guilt[,]” it is

 4 not plain error to admit such testimony. Montoya, 2015-NMSC-010, ¶ 49.

 5   {42}   Defendant primarily complains about Aldaz-Osborn’s testimony regarding

 6 Child’s inability to remember certain details during his deposition, arguing that

 7 Aldaz-Osborn’s “expert testimony gave the jury an unfounded basis to reach an

 8 inference contrary to common sense[,] i.e., that a claimed lack of memory is

 9 indicative of a traumatic memory.” Defendant points to “at least ten instances where

10 [Child] stated . . . he could not recall something[.]” However, as Defendant

11 acknowledges, the vast majority of those instances related to the details of what the

12 videos Defendant exhibited to Child showed, and we have already held that

13 Defendant’s unlawful exhibition conviction must be reversed. With respect to the

14 evidence supporting Defendant’s convictions for CSCM and intimidation of a

15 witness, we conclude that Child’s testimony alone supports the jury’s findings of

16 guilt. While it is true that it is plain error to allow an expert on direct examination to

17 “repeat to the jury [a] complainant’s statements, made to the expert during [an]

18 evaluation,” because such testimony “amounts to an indirect comment on the alleged

19 victim’s credibility[,]” that is not what happened in this case. State v. Lucero, 1993-


                                               36
 1 NMSC-064, ¶ 19, 116 N.M. 450, 863 P.2d 1071. Here, the jury heard Child’s

 2 statements about what happened directly from Child through his videotaped

 3 deposition. The jury had the independent opportunity to observe Child’s

 4 behaviors—including biting his lips—and the full context in which he could not

 5 remember certain details. As discussed in the previous section, while Child initially

 6 could not recall Defendant’s threat to him, he displayed clear and immediate

 7 recollection of the threat as soon as the prosecutor asked a follow-up question and

 8 then confirmed that Defendant, indeed, had so threatened him. Child also had no

 9 difficulty recalling and never hesitated in affirmatively answering questions about

10 whether Defendant had touched Child’s penis. The only time Child stated that he

11 could not recall something related to the touching was in response to the prosecutor’s

12 question, “Did [Defendant] touch your part over your clothes or under your clothes?”5

13 But Child definitively and repeatedly stated that Defendant had touched Child’s

14 penis, making Aldaz-Osborn’s statement that she saw Child “trying to recall incidents




15         5
            Child’s later testimony clarified that the touching occurred “outside” of his
16   clothes and was not skin-to skin. As such, the district court instructed the jury as to
17   CSCM in the third degree rather than CSCM in the second degree as the State had
18   originally charged in order to conform to the evidence elicited at trial. Compare
19   NMSA 1978, § 30-9-13(C) (2003, amended 2004) (providing that CSCM in the third
20   degree “consists of all criminal sexual contact of a minor” (emphasis added)), with
21   § 30-9-13(B) (providing that CSCM “in the second degree consists of all criminal
22   sexual contact of the unclothed parts of a minor” (emphasis added)).

                                               37
 1 and saying he didn’t remember” irrelevant to the jury’s determination that Defendant

 2 was guilty of CSCM. We thus hold that the admission of Aldaz-Osborn’s testimony

 3 did not affect a substantial right of Defendant or create grave doubts concerning the

 4 validity of the CSCM and intimidation verdicts, and, as a result, no plain error

 5 warranting reversal exists.

 6 CONCLUSION

 7   {43}   For the foregoing reasons, we affirm Defendant’s convictions for CSCM and

 8 intimidation of a witness, reverse Defendant’s convictions for CDM and unlawful

 9 exhibition of motion pictures to a minor, and remand for further proceedings in light

10 of this opinion.

11   {44}   IT IS SO ORDERED.


12                                               _________________________________
13                                               J. MILES HANISEE, Judge

14 WE CONCUR:


15 _________________________________
16 MICHAEL E. VIGIL, Judge


17 _________________________________
18 TIMOTHY L. GARCIA, Judge




                                            38